ORDER
This matter having been duly presented to the Court on the motion for reinstatement to practice filed by KEITH O. MOSES of JERSEY CITY, who was admitted to the bar of this State in 1990, and who was been temporarily suspended from the practice of law since June 29, 2012, for his failure to pay the administrative and actual costs assessed in connection with disciplinary proceedings in DRB 11-086 by Order filed November 3, 2011 (D-119-11);
And good cause appearing;
It is ORDERED that the motion is granted, and respondent is reinstated to the practice of law, effective immediately; provided however, that respondent shall remit the assessed costs to the Disciplinary Oversight Committee c/o the Disciplinary Review Board in twelve monthly installments of $319 commencing August 20, 2012, until the balance is paid in full; and it is further
ORDERED that the Disciplinary Review Board shall report to the Court any lack of compliance by respondent with the payment terms; and it is further
ORDERED that respondent’s failure to comply with this Order may result in respondent’s temporary suspension from practice without further notice.